Exhibit 10.2

 

Execution Version

 

SUPPORT AGREEMENT

 

This SUPPORT AGREEMENT (this “Agreement”), dated as of October 21, 2018, is made
and entered into by and among EnLink Midstream Partners, LP, a Delaware limited
partnership (the “Partnership”), Enfield Holdings, L.P., a Delaware limited
partnership (the “Unitholder”), TPG VII Management, LLC, a Delaware limited
liability company (“TPG”), WSEP Egypt Holdings, LP, a Delaware limited
partnership (“WSEP Egypt Holdings”), and WSIP Egypt Holdings, LP, a Delaware
limited partnership (“WSIP Egypt Holdings” and, together with TPG and WSEP Egypt
Holdings, the “Enfield Affiliate Parties”).  The Partnership, the Unitholder,
and the Enfield Affiliate Parties are referred to herein individually as a
“Party” and collectively as the “Parties.”

 

R E C I T A L S

 

WHEREAS, concurrently with the execution of this Agreement, EnLink Midstream,
LLC, a Delaware limited liability company (the “Parent”), EnLink Midstream
Manager, LLC, a Delaware limited liability company and the managing member of
Parent (the “Parent Managing Member”), NOLA Merger Sub, LLC, a Delaware limited
liability company and a wholly-owned subsidiary of Parent (“Merger Sub”), the
Partnership, and EnLink Midstream GP, LLC, a Delaware limited liability company
and the general partner of the Partnership (the “General Partner”), are entering
into an Agreement and Plan of Merger (the “Merger Agreement”), providing for,
among other things, the merger of Merger Sub with and into the Partnership, with
the Partnership as the sole surviving entity (the “Merger”);

 

WHEREAS, as of the date hereof, the Unitholder is the owner of record of the
number of Series B Cumulative Convertible Preferred Units of the Partnership
(the “Series B Preferred Units”), as set forth next to the Unitholder’s name on
Exhibit A attached hereto (the “Existing Series B Preferred Units”);

 

WHEREAS, pursuant to the Ninth Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of September 21, 2017, as amended (the
“Partnership Agreement”), the Series B Preferred Units have voting rights that
are identical to the voting rights of the common units representing limited
partner interests in the Partnership (“Common Units”) and vote with the Common
Units as a single class, such that each Series B Preferred Unit is entitled to
one vote for each Common Unit into which such Series B Preferred Unit is then
convertible on each matter with respect to which each Common Unit is entitled to
vote; and

 

WHEREAS, as an inducement to the willingness of the parties to the Merger
Agreement to enter into the Merger Agreement and to proceed with the
transactions contemplated by the Merger Agreement, including the Merger (the
“Transactions”), the Parties are entering into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing, the representations,
warranties, covenants, and agreements contained in this Agreement and of other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, do hereby agree as
follows:

 

--------------------------------------------------------------------------------



 

ARTICLE I
 DEFINITIONS

 

1.1                               Definitions.  For all purposes of and under
this Agreement, the following terms shall have the following respective
meanings:

 

(a)                                 “Acquisition Proposal” shall have the
meaning given to such term in the Merger Agreement.

 

(b)                                 “Business Day” means any day on which
commercial banks are generally open for business in Dallas, Texas or New York,
New York, other than a Saturday, a Sunday or a day observed as a holiday in
Dallas, Texas or New York, New York under the Laws of the State of Texas, the
Laws of the State of New York, or the federal Laws of the United States of
America, as applicable.

 

(c)                                  “Covered Units” means, with respect to the
Unitholder at any time: (i) the Existing Series B Preferred Units of such
Unitholder, and (ii) all additional Series B Preferred Units and all Common
Units (including Common Units issued upon conversion of any Series B Preferred
Units), in each case, of which such Unitholder acquires sole or majority voting
power during the period from the date hereof through the Expiration Time.

 

(d)                                 “Expiration Time” means the earliest to
occur of: (i) such date and time as the Merger Agreement shall have been
terminated for any reason in accordance with its terms; (ii) the Merger
Effective Time; (iii) the mutual written agreement of the Parties to terminate
this Agreement, provided that, in the case of the Partnership, such written
agreement is approved by the Partnership Conflicts Committee; (iv) June 30,
2019; and (v) upon a Recommendation Change (as defined in the Merger Agreement)
by the Partnership Conflicts Committee (as defined in the Merger Agreement).

 

(e)                                  “Governmental Authority” means any federal,
state, tribal, provincial, municipal, foreign, or other government, governmental
court, department, commission, board, bureau, regulatory, or administrative
agency or instrumentality.

 

(f)                                   “Laws” means all statutes, regulations,
codes, tariffs, ordinances, decisions, administrative interpretations, writs,
injunctions, stipulations, statutory rules, orders, judgments, decrees, and
terms and conditions of any grant of approval, permission, authority, permit, or
license of any court, Governmental Authority, statutory body, or self-regulatory
authority (including the New York Stock Exchange).

 

(g)                                  “Merger Effective Time” means the effective
time of the consummation of the Merger under the Delaware Limited Liability
Company Act, as amended, and the Delaware Revised Uniform Limited Partnership
Act, as amended.

 

(h)                                 “Partnership Conflicts Committee” means the
Conflicts Committee of the Board of Directors of the General Partner.

 

2

--------------------------------------------------------------------------------



 

(i)                                     “Partnership Unitholder Meeting” means
the meeting of the holders of Partnership Voting Units to consider and vote upon
the approval of the Merger Agreement (including any adjournment or postponement
thereof).

 

(j)                                    “Partnership Voting Units” means,
collectively, the Common Units and the Series B Preferred Units.

 

(k)                                 “Person” means an individual or entity,
including any partnership, corporation, association, trust, limited liability
company, joint venture, unincorporated organization, or other entity or
Governmental Authority.

 

(l)                                     “Proceeding” means any claim, action,
suit, proceeding, arbitration, mediation, investigation, or inquiry by or before
any Governmental Authority or otherwise.

 

(m)                             “Proxy Designee” means a Person designated by
the Partnership Conflicts Committee by written notice to each of the Parties
hereto, which notice may simultaneously revoke the designation of any Person as
a Proxy Designee.

 

(n)                                 “Representatives” means, with respect to any
Person, such Person’s directors, officers, employees, counsel, accountants,
investment bankers, financial advisors, and other representatives.

 

(o)                                 “Superior Proposal” shall have the meaning
given to such term in the Merger Agreement.

 

(p)                                 “Transfer” means, with respect to the
Unitholder, directly or indirectly: (i) to sell (including short sales), pledge,
encumber, assign, grant an option with respect to, transfer, or dispose of
Covered Units or any interest in Covered Units by any means, including by merger
(including by conversion into securities or other consideration), by tendering
into any tender or exchange offer, by testamentary disposition, by operation of
law, or otherwise or to undertake any other action that results in (or could
result in) a Person other than such Unitholder owning any of the Covered Units,
either voluntarily or involuntarily; (ii) to grant any proxy or power of
attorney with respect to Covered Units other than pursuant to this Agreement; or
(iii) to enter into an agreement or commitment, whether or not in writing,
providing for the sale of, pledge of, encumbrance of, assignment of, grant of an
option with respect to, transfer of, or disposition of Covered Units or any
interest in Covered Units by any means, including by merger (including by
conversion into securities or other consideration), by tendering into any tender
or exchange offer, by testamentary disposition, by operation of law, or
otherwise.  For the avoidance of doubt, the term “Transfer” shall not include
any existing pledges or security interests issued by such Unitholder in
connection with a bona fide loan, indenture, or other contract for indebtedness.

 

1.2                               Other Definitional and Interpretative
Provisions.

 

(a)                                 The division of this Agreement into
articles, sections, and other portions and the insertion of headings are for
convenience of reference only and shall not affect the construction or
interpretation hereof. Unless otherwise indicated, all references to an
“Article” or “Section” followed by a number or a letter refer to the specified
Article or Section of this Agreement. The terms “this Agreement,” “hereof,”
“herein,” and “hereunder” and similar

 

3

--------------------------------------------------------------------------------



 

expressions refer to this Agreement and not to any particular Article, Section,
or other portion hereof.  Unless otherwise specifically indicated or the context
otherwise requires, (i) all references to “dollars” or “$” mean United States
dollars, (ii) words importing the singular shall include the plural and vice
versa and words importing any gender shall include all genders, and
(iii) “include,” “includes,” and “including” shall be deemed to be followed by
the words “without limitation.”

 

(b)                                 In the event that any date on which any
action is required to be taken hereunder by any of the Parties that can only be
taken on a Business Day, but such date does not fall on a Business Day, such
action shall be required to be taken on the next succeeding day that is a
Business Day. Reference to any Party is also a reference to such Party’s
permitted successors and assigns. Any agreement or commitment defined or
referred to herein (or in any agreement or commitment that is referred to herein
or any attachments thereto or instruments incorporated therein) means such
agreement or instrument as of the date hereof and not as same may be amended,
modified, or supplemented after the date hereof, including by waiver or consent.
The Exhibits attached to this Agreement are hereby incorporated by reference
into this Agreement and form part hereof. Unless otherwise indicated, all
references to an “Exhibit” followed by a number or a letter refer to the
specified Exhibit to this Agreement. The Parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, it is the intention of the Parties
that this Agreement shall be construed as if drafted jointly by the Parties and
no presumption or burden of proof shall arise favoring or disfavoring any Person
by virtue of the authorship of any of the provisions of this Agreement. In this
Agreement, specific provisions shall prevail over general provisions.  Further,
prior drafts of this Agreement, or the fact that any clauses have been added,
deleted, or otherwise modified from any prior drafts of this Agreement, shall
not be used as an aid of construction or otherwise constitute evidence of the
intent of the parties; and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of such prior drafts.

 

ARTICLE II
SUPPORT AGREEMENT

 

2.1                               Agreement to Vote Covered Units.

 

(a)                                 Prior to the Expiration Time, at the
Partnership Unitholder Meeting and every other meeting of the unitholders of the
Partnership that is called and at which action is to be taken with respect to
approval of the Merger Agreement, and at every adjournment or postponement
thereof, and on every action or approval by written consent of unitholders of
the Partnership with respect to approval of the Merger Agreement, the Unitholder
(solely in the Unitholder’s capacity as such, and not in any other capacity such
as an officer or director) shall, or shall cause the holder of record of the
applicable Covered Units on any applicable record date to, (i) appear at each
such meeting and cause the Unitholder’s Covered Units to be counted as present
thereat for purposes of calculating a quorum; and (ii) (A) in the case of a
meeting, vote (or cause to be voted), in person or by proxy, all of the
Unitholder’s Covered Units, or (B) in the case of a proposed action by consent
in lieu of a meeting, duly deliver (or cause to be duly delivered) promptly (and
in any event within 48 hours after the receipt of the proposed action by
consent) a consent in respect of all of the Unitholder’s Covered Units, in each
case, in favor of (x) the adoption of the Merger Agreement and (y) any related
matter that must be approved by

 

4

--------------------------------------------------------------------------------



 

unitholders of the Partnership in order for the Transactions to be consummated
in accordance with the terms of the Merger Agreement.

 

(b)                                 From and after the date hereof until the
Expiration Time, the Unitholder agrees not to vote any Covered Units in favor
of, or consent to, and will vote against and not consent to, the approval of any
(i) Acquisition Proposal, Superior Proposal, or any transaction in respect
thereof, or (ii) any other action, agreement, transaction, or proposal that is
intended, would reasonably be expected, or the result of which would reasonably
be expected, to impede, interfere with, delay, postpone, discourage, frustrate
the purposes of, or adversely affect any of the Transactions;

 

2.2                               Voting Rights.  From and after the date hereof
until the Expiration Time, except with respect to Transfers permitted by
Section 4.1, the Unitholder will continue to hold, and shall have the right to
exercise, all voting rights related to the Covered Units.

 

2.3                               Grant of Irrevocable Proxy.  FROM AND AFTER
THE DATE HEREOF UNTIL THE EXPIRATION TIME, THE UNITHOLDER IRREVOCABLY AND
UNCONDITIONALLY APPOINTS MICHAEL J. GARBERDING AND ANY OTHER PROXY DESIGNEE (AS
DEFINED ABOVE), EACH OF THEM INDIVIDUALLY, AS SUCH UNITHOLDER’S PROXY AND
ATTORNEY-IN-FACT, WITH FULL POWER OF SUBSTITUTION AND RESUBSTITUTION, TO VOTE AT
ANY MEETING OF THE UNITHOLDERS OF THE PARTNERSHIP AT WHICH ANY OF THE MATTERS
DESCRIBED IN SECTION 2.1 ARE TO BE CONSIDERED OR EXECUTE WRITTEN CONSENTS WITH
RESPECT TO ANY SUCH MATTERS, WITH RESPECT TO THE UNITHOLDER’S COVERED UNITS AS
OF THE APPLICABLE RECORD DATE, IN EACH CASE SOLELY TO THE EXTENT AND IN THE
MANNER SPECIFIED IN SECTION 2.1.  THIS PROXY IS IRREVOCABLE (UNTIL THE
EXPIRATION TIME AND EXCEPT AS TO ANY PROXY DESIGNEE WHOSE DESIGNATION AS A PROXY
DESIGNEE IS REVOKED BY THE PARTNERSHIP CONFLICTS COMMITTEE) AND COUPLED WITH AN
INTEREST, AND THE UNITHOLDER WILL TAKE SUCH FURTHER ACTION OR EXECUTE SUCH
FURTHER INSTRUMENTS AS MAY BE NECESSARY TO EFFECTUATE THE INTENT OF THIS PROXY
AND HEREBY REVOKES ANY OTHER PROXY PREVIOUSLY GRANTED BY SUCH UNITHOLDER WITH
RESPECT TO ITS COVERED UNITS (AND THE UNITHOLDER HEREBY REPRESENTS TO THE
PARTNERSHIP THAT ANY SUCH OTHER PROXY IS REVOCABLE).

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE UNITHOLDERS

 

The Unitholder represents and warrants to the Partnership, severally and not
jointly, that as of the date hereof:

 

3.1                               Organization.  The Unitholder is an entity
duly organized, validly existing, and in good standing under the applicable Laws
of the State of Delaware.

 

5

--------------------------------------------------------------------------------



 

3.2                               Authorization.  The Unitholder has all
requisite power and authority to execute and deliver this Agreement, to perform
the Unitholder’s obligations hereunder, and to consummate the transactions
contemplated hereby.

 

3.3                               Due Execution and Delivery.  This Agreement
has been duly and validly executed and delivered by the Unitholder and, assuming
due authorization, execution, and delivery hereof by the other Parties hereto,
constitutes a legal, valid, and binding agreement of the Unitholder, enforceable
against the Unitholder in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, or other similar laws affecting the enforcement of
creditors’ rights and remedies generally and by general principles of equity
(whether applied in a Proceeding at law or in equity).

 

3.4                               No Conflict or Default.  No notice to or
consent, approval, license, permit, order, or authorization of any Governmental
Authority or other Person is required to be obtained or made by the Unitholder
in connection with the execution, delivery, and performance of this Agreement. 
None of the execution, delivery, or performance of this Agreement by the
Unitholder, the consummation by the Unitholder of the transactions contemplated
hereby or compliance by the Unitholder with any of the provisions hereof will
(with or without notice or lapse of time or both) (a) result in a violation or
breach of, or constitute a default (or give rise to any third party right of
termination, cancellation, modification, acceleration, or entitlement) under,
any of the terms, conditions, or provisions of any contract, including any
voting agreement, proxy arrangement, pledge agreement, unitholders agreement, or
voting trust, to which the Unitholder is a party or by which the Unitholder or
any of the Unitholder’s properties or assets (including the Covered Units) may
be bound; (b) result in the creation of a Lien on the Unitholder’s assets or
property (including the Covered Units), except as created pursuant to this
Agreement; or (c) constitute a violation by the Unitholder of any applicable
Law, in each case, except for such violations, breaches, or defaults that would
not, individually or in the aggregate, reasonably be expected to prevent or
delay (i) the consummation of the Merger, the other Transactions, and the
transactions contemplated by this Agreement and (ii) the Unitholder from
performing its obligations under this Agreement.

 

3.5                               Ownership of Existing Series B Preferred
Units.  Except with respect to Transfers permitted by Section 4.1, the
Unitholder is the record owner of the Existing Series B Preferred Units as
provided with respect to the Unitholder on Exhibit A attached hereto.  None of
the Existing Series B Preferred Units of the Unitholder are subject to any
voting trust or other agreement or arrangement with respect to the voting of
such Existing Series B Preferred Units, other than pursuant to this Agreement.

 

3.6                               No Litigation.  There is no Proceeding pending
or, to the knowledge of the Unitholder, threatened against or affecting the
Unitholder, or the Unitholder’s assets or property, at law or in equity before
or by any Governmental Authority or any other Person that would reasonably be
expected to impair the ability of the Unitholder to perform its obligations
hereunder or consummate the transactions contemplated hereby. The Unitholder is
not subject to any outstanding order, writ, injunction, judgment, decree, or
arbitration ruling, settlement, award, or other finding that would reasonably be
expected to impair the ability of the Unitholder to perform its obligations
hereunder or consummate the transactions contemplated hereby.

 

6

--------------------------------------------------------------------------------



 

ARTICLE IV
COVENANTS

 

4.1                               Transfer Restrictions and Certain Other
Actions.  The Unitholder agrees not to, from and after the date hereof until the
Expiration Time, cause or permit any Transfer of any Covered Units unless as a
precondition to such Transfer, the Person becoming the owner the Covered Units
in any such Transfer agrees in a writing, reasonably satisfactory in form and
substance to the Partnership, to be bound by all of the terms of this
Agreement.  The Unitholder agrees not to deposit (or permit the deposit of) any
Covered Units in a voting trust or grant any proxy or enter into any voting
agreement or similar agreement in contravention of the obligations of the
Unitholder under this Agreement with respect to any Covered Units.

 

4.2                               Further Assurances.  The Partnership, the
Unitholder, and each of the Enfield Affiliate Parties will each execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use their reasonable best efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable under applicable Law, to consummate and make effective the
transactions contemplated by this Agreement.

 

4.3                               No Inconsistent Agreements.   Except as
contemplated by this Agreement, the Unitholder shall not (i) enter into at any
time prior to the Expiration Time, any voting agreement or voting trust with
respect to any Covered Units or (ii) grant at any time prior to the Expiration
Time, a proxy or power of attorney with respect to any Covered Units, in either
case, which is inconsistent with the Unitholder’s obligations pursuant to this
Agreement.

 

4.4                               Capacity.  The Unitholder has entered into
this Agreement solely in its capacity as a record owner of Covered Units.  None
of the provisions of this Agreement shall be construed to prohibit, limit, or
restrict any Representative of the Unitholder who is an officer or director of
the General Partner from exercising his or her duties to the General Partner by
taking any action whatsoever in his or her capacity as an officer or director,
including with respect to the Merger Agreement and the Transactions.

 

ARTICLE V
MISCELLANEOUS

 

5.1                               No Ownership Interest.  Nothing contained in
this Agreement shall be deemed to vest in the Partnership any direct or indirect
ownership or incidence of ownership of or with respect to the Covered Units
owned by the Unitholder.  All rights, ownership, and economic benefits of and
relating to the Covered Units shall remain vested in, and belong to, the
Unitholder, and the Partnership shall have no authority to manage, direct,
restrict, regulate, govern, or administer any of the policies or operations of
the Unitholder or exercise any power or authority to direct the Unitholder in
the voting of any of the Covered Units owned by the Unitholder, except as
otherwise provided herein.

 

5.2                               Publicity.  The Unitholder consents to and
authorizes Parent and the Partnership to include and disclose in any
registration statement, proxy statement, or information statement that is filed
with the Securities and Exchange Commission (the “SEC”) in connection with the
Merger, and in such other schedules, certificates, applications, agreements, or
documents, to be

 

7

--------------------------------------------------------------------------------



 

filed with the SEC or otherwise publicly disclosed, as Parent and the
Partnership reasonably determine to be necessary or appropriate in connection
with the consummation of the Transactions, this Agreement, the Unitholder’s
identity, the ownership of the Covered Units, and the nature of the Unitholder’s
commitments, arrangements, and understandings pursuant to this Agreement.

 

5.3                               Notices.  Any notice, request, instruction,
correspondence, or other document to be given hereunder by any Party to another
Party shall be in writing and delivered in person or by courier service
requiring acknowledgment of receipt of delivery or mailed by U.S. registered or
certified mail, postage prepaid and return receipt requested, or by facsimile,
as follows; provided, that copies to be delivered below shall not be required
for effective notice and shall not constitute notice:

 

If to the Partnership, addressed to:

 

c/o EnLink Midstream GP, LLC

EnLink Midstream Partners, LP

1722 Routh Street, Suite 1300

Dallas, Texas 75201

Attention: General Counsel

Tel: (214) 953-9500
Fax: (214) 721-9299

 

with copies (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP
2100 McKinney Avenue, Suite 1100
Dallas, Texas 75201
Attention:  Doug Rayburn
Tel: (214) 698-3342
Fax: (214) 571-2948

 

Potter Anderson & Corroon LLP

1313 North Market Street, 6th Floor

Wilmington, Delaware 19801
Attention: Thomas A. Mullen
Tel: (302) 984-6204
Fax: (302) 658-1192

 

If to the Unitholder or an Enfield Affiliate Party, addressed to such Party:

 

301 Commerce Street
Suite 3300
Fort Worth, TX 76102
Attention: General Counsel

Fax:  (817) 871-4010

 

8

--------------------------------------------------------------------------------



 

with copies (which shall not constitute notice) to:

 

Vinson & Elkins LLP

1001 Fannin Street

Suite 2500

Houston, Texas 77002

Attention:  David Oelman
Tel: (713) 758-3708
Fax: (713) 615-5861

 

Notice given by personal delivery, courier service, or mail shall be effective
upon actual receipt.  Notice given by facsimile shall be effective upon written
confirmation of receipt by facsimile, e-mail or otherwise.  Any Party may change
any address to which Notice is to be given to it by giving notice as provided
above of such change of address.

 

5.4                               Amendments.  This Agreement may be amended,
modified, or supplemented only by a written instrument executed and delivered by
all Parties.  The consent or approval of the Partnership for any purpose under
this Agreement shall require the prior approval or consent of the Partnership
Conflicts Committee.

 

5.5                               Waiver.  No failure or delay any Party in
exercising any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right hereunder.  No waiver of any
provision of this Agreement shall be deemed or shall constitute a waiver of any
other provision hereof (regardless of whether similar), nor shall any such
waiver constitute a continuing waiver unless otherwise expressly provided. Any
agreement on the part of a Party to any such extension or waiver shall be valid
only if set forth in an instrument in writing signed on behalf of such Party,
provided that, in the case of the Partnership, such extension or waiver is
approved by the Partnership Conflicts Committee.

 

5.6                               Termination.  This Agreement shall terminate
and shall have no further force or effect as of the Expiration Time.
Notwithstanding the preceding sentence, this Article V shall survive any
termination of this Agreement.

 

5.7                               Expenses.  Each Party shall be solely
responsible for all expenses incurred by it in connection with this Agreement
and the transactions contemplated hereby, and no Party shall be entitled to any
reimbursement for such expenses from any other Party.

 

5.8                               Entire Agreement.  This Agreement and the
Exhibits hereto constitute the entire agreement of the Parties and supersede all
prior agreements and undertakings, both written and oral, among the Parties, or
any of them, with respect to the subject matter of this Agreement.

 

5.9                               Assignment.  Except for a Transfer permitted
under Section 4.1, neither this Agreement nor any of the rights, interests, or
obligations hereunder shall be assigned by the Parties, in whole or in part
(whether by operation of Law or otherwise), without the prior written consent of
the other Parties, and any attempted or purported assignment without such
consent shall be null and void.  Subject to the preceding sentence, this
Agreement shall be binding upon,

 

9

--------------------------------------------------------------------------------



 

inure to the benefit of, and be enforceable by the Parties and their respective
successors and assigns.

 

5.10                        Third Party Beneficiaries.  This Agreement shall be
binding upon and inure solely to the benefit of each Party and its permitted
successors and assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other Person any right, benefit, or remedy
of any nature whatsoever under or by reason of this Agreement.

 

5.11                        Governing Law and Venue; Consent to Jurisdiction.

 

(a)                                 This Agreement, and Proceedings of any kind
(whether at law, in equity, in contract, in tort, or otherwise) that may be
based upon, arise out of, or relate to this Agreement, or the negotiation,
execution, or performance of this Agreement (including any action, cause of
action, or claim of any kind based upon, arising out of, or related to any
representation or warranty made in, in connection with, or as an inducement to
this Agreement) shall be governed by and construed in accordance with the Laws
of the State of Delaware, including Laws of the State of Delaware relating to
applicable statutes of limitation, burdens of proof, and available remedies.

 

(b)                                 Each of the Parties irrevocably submits to
the exclusive jurisdiction of the Court of Chancery of the State of Delaware, or
in the event, but only in the event, that such court does not have jurisdiction
over such Proceeding, to the exclusive jurisdiction of the United States
District Court for the District of Delaware (or, in the event that such court
does not have jurisdiction over such Proceeding, to the exclusive jurisdiction
of the Superior Court of the State of Delaware) (collectively, the “Courts”),
for the purposes of any Proceeding arising out of or relating to this Agreement
or the Transactions (and agrees not to commence any Proceeding relating hereto
except in such Courts as provided herein). Each of the Parties further agrees
that service of any process, summons, notice, or document hand delivered or sent
in accordance with Section 5.3 to such Party’s address set forth in Section 5.3
will be effective service of process for any Proceeding in Delaware with respect
to any matters to which it has submitted to jurisdiction as set forth in the
immediately preceding sentence. Each of the Parties irrevocably and
unconditionally waives any objection to the laying of venue of any Proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby in the Courts, and hereby further irrevocably and unconditionally waives
and agrees not to plead or claim in any such court that any such Proceeding
brought in any such court has been brought in an inconvenient forum. Anything to
the contrary in this Section 5.10(b) notwithstanding, each Party agrees that a
final judgment in any Proceeding properly brought in accordance with the terms
of this Agreement shall be conclusive and may be enforced by suit on the
judgment in any jurisdiction or in any other manner provided at law or in
equity.

 

(c)                                  Each Party agrees that this Agreement
involves at least $100,000 and that this Agreement has been entered into in
express reliance upon 6 Del. C. § 2708.

 

(d)                                 WITH RESPECT TO ANY PROCEEDING IN WHICH ANY
CLAIM OR COUNTERCLAIM (WHETHER AT LAW, IN EQUITY, IN CONTRACT, IN TORT, OR
OTHERWISE) ASSERTED BASED UPON, ARISING FROM, OR RELATED TO THIS AGREEMENT, OR
THE COURSE OF DEALING OR RELATIONSHIP AMONG THE

 

10

--------------------------------------------------------------------------------


 

PARTIES TO THIS AGREEMENT, INCLUDING THE NEGOTIATION, EXECUTION, AND PERFORMANCE
OF THIS AGREEMENT, NO PARTY TO THIS AGREEMENT OR ANY ASSIGNEE, SUCCESSOR, OR
REPRESENTATIVE OF ANY PARTY SHALL REQUEST A JURY TRIAL IN ANY SUCH PROCEEDING
NOR SEEK TO CONSOLIDATE ANY SUCH PROCEEDING WITH ANY OTHER ACTION IN WHICH A
JURY TRIAL CANNOT BE OR HAS NOT BEEN WAIVED. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING
WAIVER IN THE EVENT OF A PROCEEDING, (II) SUCH PARTY HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (III) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND
(IV) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.10.

 

5.12                        Facsimiles; Counterparts.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Signatures to this Agreement transmitted by facsimile transmission,
by electronic mail in “portable document format” (“.pdf”) form, or by any other
electronic means intended to preserve the original graphic and pictorial
appearance of a document, will have the same effect as physical delivery of the
paper document bearing the original signature.

 

5.13                        Severability.  Whenever possible, each provision of
this Agreement shall be interpreted in such manner as to be effective and valid
under applicable Laws, but if any provision or portion of this Agreement is held
to be invalid, illegal, or unenforceable in any respect under any applicable
Laws in any jurisdiction by any applicable Governmental Authority, (a) such
invalidity, illegality, or unenforceability shall not affect the validity,
legality, or enforceability of any other provision of this Agreement in such
jurisdiction or affect the validity, legality, or enforceability of any
provision in any other jurisdiction, (b) such provision shall be invalid,
illegal, or unenforceable only to the extent strictly required by such
Governmental Authority, (c) to the extent any such provision is deemed to be
invalid, illegal, or unenforceable, each Party agrees that it shall use its
commercially reasonable efforts to cause such Governmental Authority to modify
such provision so that such provision shall be valid, legal, and enforceable as
originally intended to the greatest extent possible, and (d) to the extent that
the Governmental Authority does not modify such provision, each of the Parties
agree that they shall endeavor in good faith to exercise or modify such
provision so that such provision shall be valid, legal, and enforceable as
originally intended to the greatest extent possible.

 

5.14                        Specific Performance.  The Parties agree that
irreparable damage would occur and that the Parties would not have any adequate
remedy at law in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
it is accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in each case, in accordance with
Section 5.10, this being in addition to any other remedy to which they are
entitled at law or in equity. Each of the Parties agrees that it will not oppose
the granting of an injunction, specific performance, and other equitable relief
as provided herein on the basis that (i) either Party has an adequate remedy at
law

 

11

--------------------------------------------------------------------------------



 

or (ii) an award of specific performance is not an appropriate remedy for any
reason at law or equity (it being understood that nothing in this sentence shall
prohibit the Parties from raising other defenses to a claim for specific
performance or other equitable relief under this Agreement). Each Party further
agrees that no Party shall be required to obtain, furnish, or post any bond or
similar instrument in connection with, or as a condition to, obtaining any
remedy referred to in this Section 5.13, and each Party irrevocably waives any
right it may have to require the obtaining, furnishing or posting of any such
bond or similar instrument.

 

5.15                        Damages.  Anything to the contrary in this Agreement
notwithstanding, in no event shall a Party be liable hereunder for (a) any
remote, exemplary, or punitive damages or (b) any special, consequential,
incidental, or indirect damages or lost profits, except in the case of clause
(b), to the extent any such damages or lost profits would otherwise be
recoverable under applicable Law in an action for breach of contract.

 

[Signature page follows.]

 

12

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be executed as
of the date first written above.

 

 

ENLINK MIDSTREAM PARTNERS, LP

 

 

 

 

By:

EnLink Midstream GP, LLC,

 

 

its General Partner

 

 

 

 

By:

/s/ Michael J. Garberding

 

Name:

Michael J. Garberding

 

Title:

President and Chief Executive Officer

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------



 

 

ENFIELD HOLDINGS, L.P.

 

 

 

 

By:

Enfield Holdings Advisors, Inc.,

 

 

its general partner

 

 

 

 

By:

/s/ Adam Fliss

 

Name:

Adam Fliss

 

Title:

Vice President

 

 

 

 

TPG VII MANAGEMENT, LLC

 

 

 

 

By:

/s/ Adam Fliss

 

Name:

Adam Fliss

 

Title:

Vice President

 

 

 

 

WSIP EGYPT HOLDINGS, LP

 

 

 

 

By:

Broad Street Infrastructure Advisors III, L.L.C.,

 

its General Partner

 

 

 

 

By:

/s/ Scott Lebovitz

 

Name:

Scott Lebovitz

 

Title:

Vice President

 

 

 

 

WSEP EGYPT HOLDINGS, LP

 

 

 

 

By:

Broad Street Energy Advisors AIV-1, L.L.C.

 

its General Partner

 

 

 

 

By:

/s/ Scott Lebovitz

 

Name:

Scott Lebovitz

 

Title:

Vice President

 

[Signature Page to Support Agreement]

 

--------------------------------------------------------------------------------